MEMORANDUM **
Jinsheng Jiang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and we review for substantial evidence. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). We deny the petition for review.
The BIA concluded that Jiang was not credible because of inconsistencies within his testimony and between his testimony and a document. Because the document was submitted to corroborate the alleged acts of persecution that Jiang endured, and thus was central to Jiang’s claim, substantial evidence supports the BIA’s conclusion that Jiang was not credible. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004) (concluding that documents with questionable genuineness that go to the heart of the claim may justify adverse credibility finding).
In the absence of credible evidence, Jiang has failed to show eligibility for asylum or withholding. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Because Jiang’s claim under the CAT is based on the same facts that the IJ found to be not credible, and Jiang points to no other evidence that the IJ should have considered, he has failed to establish eligibility for relief under the CAT. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.